Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Wayne McDaniels petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2008) motion. He seeks an order from this court directing the district court to act. McDaniels also moved for appointment of counsel and for refund of his appellate filing fees. Our review of the district court docket sheet reveals that the district court ruled on McDaniels’s § 2255 motion on November 12, 2008. Accordingly, we deny the mandamus petition as moot. We deny McDan-iels’s motions for appointment of counsel and for refund of fees, and we grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.